Citation Nr: 1446530	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine spondylolithesis at L5 with bilateral L5 spondylosis, L5-S1 foraminal stenosis with  degenerative disc disease at L5-S1, and unfused ring apophysis at L4 (hereafter, lumbar spine disease).  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee meniscus tear. 

3.  Entitlement to an initial compensable rating for hypertension. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from July 2006 to August 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection and a 10 percent rating for lumbar spine disease and noncompensable ratings for residuals of a right knee meniscus tear and hypertension, all effective August 30, 2010, the day following discharge from active service.  The RO also denied service connection for a left knee disorder. 

In a November 2011 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  In correspondence to the Veteran at his address of record in December 2012, the RO in Cleveland, Ohio notified the Veteran that a videoconference hearing was scheduled in February 2013.  The Veteran failed to appear for the scheduled hearing with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

In July 2012, the RO granted service connection for a left knee disorder and that issue is no longer on appeal.  The RO also granted an initial rating of 10 percent for residuals of a right knee meniscus tear, effective August 30, 2010.  

The RO in Cleveland, Ohio has current jurisdiction of the appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  




FINDINGS OF FACT

1.  The Veteran's lumbar spine disease, diagnosed as degenerative disc disease with spondylolisthesis, spondylosis, and unfused ring apophysis at L4, is manifested by a range of flexion between 60 and 85 degrees and a total combined range of motion of 230 degrees with pain on motion, extended standing, and walking, but with no radiating pain, muscle spasms, abnormal gait, loss of strength or reflexes, or neurologic complications. 

2.  The Veteran's residuals of a healed right knee meniscus tear are manifested by a normal range of motion with pain on running and extended standing and driving that imposes difficulty climbing stairs, working under desks, and engaging in high impact sports. 

3.  The Veteran's hypertension is manifested by a history of diastolic pressure predominantly less than 100 mmHg with systolic pressure predominantly less than 160 mmHg and without the use of medication.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar spine spondylolithesis at L5 with bilateral L5 spondylosis, L5-S1 foraminal stenosis with degenerative disc disease at L5-S1 and unfused ring apophysis at L4 lumbar spine disease are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59. 4. 71a, Diagnostic Code 5239 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for residuals of a right knee meniscus tear are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59. 4. 71a, Diagnostic Codes 5003, 5260, 5261 (2014).  



3.  The criteria for an initial compensable rating for hypertension are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114 Diagnostic Code 7101 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In May 2010, the RO provided an adequate notice in response to the Veteran's claims for service connection for the lumbar spine and right knee disorders in the Benefits Delivery at Discharge program.  Although not initially claimed, the issue of hypertension was raised during a pre-discharge VA examination.  The Veteran appealed the initially assigned ratings for the lumbar spine disease, right knee disorder, and hypertension from the original grant of service connection.  As the Veteran now appeals the initially assigned ratings, no additional notice is required because the purpose that the original notice was intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and post-service VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations prior to discharge in June 2010 and in December 2011.  The results have been included in the claims file.  In correspondence in July 2011, the Veteran contended that the examiner did not recognize an injury to his right knee and described the current severity of his disability.  As explained further below, the Board will consider his statements but finds that the examinations are adequate because they involved a review and summary of the history by the examiner, consideration of reports by the Veteran, and a thorough clinical examination with findings applicable to the rating criteria.  

Although these examinations are nearly three years old, the Veteran has not provided written evidence in lay statements or private medical records indicating a worsening of symptoms.  He did not take the opportunity to testify regarding any worsening symptoms at the scheduled hearing in February 2013.   VA outpatient treatment records do not show treatment for the lumbar spine, right knee, or hypertension.  The Veteran reported on-going chiropractic treatment for the lumbar spine but did not submit records of this care or identify the provider so that records of this care could be recovered.   Therefore, absent any evidence of worsening symptoms or dysfunction, the Board finds that the examinations are adequate to decide the claims. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

Analysis

The Veteran served as a U.S. Army intelligence systems maintenance technician with no overseas service.  He contended in an October 2010 notice of disagreement and in correspondence in July 2011 that his service-connected lumbar spine and right knee disabilities and hypertension are more severe than are contemplated by the initial ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disabilities, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disabilities may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Lumbar Spine Disease

Spondylosis and spinal stenosis are rated under the General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5238, 5239, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. 

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.   However, as there is no diagnosis of intervertebral disc syndrome or lay or medical evidence of incapacitating episodes, these criteria do not apply.

Service treatment records showed that the Veteran received medication and physical therapy for recurrent low back pain during active service.  The records show several restrictions of duty prohibiting running and jumping.  The Veteran was authorized to exercise by cycling and swimming.  

In March 2010, the Veteran underwent a military discharge physical examination.  He reported a history of recurrent back pain and treatment by a private chiropractor.  The examiner did not comment further on the report and noted no spinal abnormalities.  

In June 2010, the Veteran underwent a VA pre-discharge examination.  A VA nurse practitioner (NP) noted a review of the claims file and the Veteran's report of stiffness and moderate lower back pain with long periods of sitting, standing, or heavy lifting, aggravated by exertion.  The Veteran denied any radiating pain or neurological complications such as bowel or bladder dysfunction and reported no incapacitating episodes or lost time at his military occupation.  He reported monthly chiropractic treatment that provided significant improvement and exercising with walking, calisthenics, and cycling.  On examination, the NP observed normal balance and gait.  Range of motion was 80 degrees flexion, 20 degrees extension, 30 degrees bidirectional lateral flexion, and 45 degrees bidirectional rotation.  The total range of motion was 250 degrees with pain during motion but with no additional functional limitations on repetitive motion.  Reflexes and muscle strength were normal.  X-rays showed spondylolithesis at L5 with bilateral L5 spondylosis, L5-S1 foraminal stenosis with degenerative disc disease at L5-S1 and unfused ring apophysis at L4.  The NP diagnosed degenerative disc disease with the features noted on the X-rays.  The NP assessed moderate impairment of heavy lifting, exercise, and sports but no impairment of the Veteran's current occupation. 

In September 2010, the RO granted service connection and a 10 percent rating for lumbar spine disease.  

In a June 2011 functional capacity certificate, apparently prepared for the Army Reserve, a physician again authorized restriction of duties involving lifting, forced distance marches, and carrying field gear in part because of a back disorder.  

In December 2011, a VA physician accurately summarize the history and noted the Veteran's report of continued low back stiffness and moderate pain with long periods of sitting, standing, and heavy lifting that remained unchanged from the previous examination.  There was no radiating pain or bowel or bladder dysfunction.  The Veteran reported difficulty with driving more than two hours and high impact sports but no difficulty with other daily activities and no spontaneous flare-ups or incapacitating episodes.  On examination, range of motion was 90 degrees flexion with pain at 80 degrees, 30 degrees extension, and 30 degrees bidirectional lateral flexion and rotation with pain at the end of the range.  The total range of motion was 230 degrees.  There was no additional functional loss after three repetitions.  There was not radiating pain, muscle spasms, tenderness on palpation, loss of reflex, sensation, or muscle strength.  There was no abnormal spinal contour or gait.  Concurrent X-rays continued to show anterolisthesis at L5-S1 and spurs from the body of L4. Although the Veteran did not report the nature of his employment, the physician noted that the back disorder did not impact the Veteran's ability to work.  

The Board finds that an initial rating in excess of 10 percent for a lumbar spine disability is not warranted because the range of flexion is between 60 and 85 degrees and the total range of motion greater than 120 degrees with no clinical evidence of muscle spasms, guarding, or localized tenderness, abnormal gait, abnormal spinal contour, or vertebral body fracture.  There is no radiating pain, neurologic complications, flare up or incapacitating episodes or additional loss of function because of fatigue, incoordination, or weakness on repetitive motion.  Subjectively, the Veteran is able to perform his daily activities and did not report any impairment of his occupation.  Rather, the impairment imposed by the lumbar spine disease is limited to extended physical activities such as standing walking and running, heavy lifting, and high impact sports.  A higher rating is not warranted because the limitation in range of motion is not more severe with no chronic muscle spasms, abnormal gait, or impairment of working capacity.  

Referral for an extra-schedular rating is not warranted because the rating criteria contemplate the symptoms of restriction of motion and pain on motion.  There are no neurologic complications for consideration of ratings under other diagnostic codes nor are there other symptoms that suggest an unusual disability picture.  The Veteran does have limitations in running, impact sports, lifting, and long distance driving that have not caused lost time or restricted duties in his civilian occupation.  Therefore, the Board finds that the manifestations of his lumbar spine disease are contemplated in the rating criteria with higher ratings available for a more severe level of impairment.  Steps two and three of the extra-schedular process are not applicable.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Right Knee Injury   

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees. For a 10 percent evaluation, flexion must be limited to 45 degrees. For a 20 percent evaluation is warranted where flexion is limited to 30 degrees. A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees. A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees. A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated. See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Service treatment records showed that the Veteran sustained a right knee injury while performing physical training in November 2006.  Initially, the diagnosis was right knee strain.  However, in December 2006 and January 2007, the Veteran sought treatment for persistent right knee pain and mild laxity.  An acute meniscus tear was identified in magnetic resonance images in February, March, and December 2007.  The Veteran was restricted in duties such as running and extended forced marches on several occasions during his remaining active service.  The history of injury was reported by the Veteran and noted by a military examiner in a March 2010 discharge physical examination, but a restriction in duty was not in effect at that time.  There is no indication that the Veteran underwent any surgical intervention. 

In a June 2010 pre-discharge VA examination, a VA NP accurately summarized the history of injury and treatment and the Veteran's report of chronic right knee pain and stiffness after all running exercises, aggravated by high impact sports and stair climbing.  The Veteran also reported difficulty kneeing for any period of time but denied any impact on his occupation.  On examination, range of motion was normal from zero to 140 degrees with no pain on motion during the clinical test and with no laxity or instability.  There was no additional loss of function on repetition.  X-rays showed intact osseous structures with no joint effusion or significant arthrosis.  The NP diagnosed a healed right knee meniscus tear and currently normal examination.  

In September 2010, the RO granted service connection and a noncompensable rating for residuals of a right knee meniscus tear.   

In a June 2011 functional capacity certificate, apparently prepared for the Army Reserve, a physician again authorized restriction of duties involving lifting, forced distance marches, and carrying field gear in part because of a knee disorder.  

In a July 2011 statement, the Veteran contended that the VA examination was not thorough and that repetitive movement a few times during the examination was not a realistic measure of his symptoms after running that including swelling, restricted motion and aching pain lasting for one week.  The Veteran noted that he could no longer play sports, had difficulty climbing stairs, kneeling at church, and playing with his young children.  

In December 2011, a VA physician accurately noted the history of the right knee meniscus tear and the Veteran's reports of ongoing pain and stiffness of both knees especially after running, working on computers under desks, climbing ladders, and high impact sports.  The Veteran reported flare-up pain but has not lost time at work.  On clinical examination, range of flexion/extension was normal from zero to 140 degrees without pain and with no additional loss of function on three repetitions.  The physician noted tenderness on palpation but no loss of strength, reflexes, or instability.  An X-ray showed no fractures, dislocations, or calcifications and normal joint spacing.  There were no indications of arthritis.  The physician noted that the Veteran's occupation was impaired because of difficulty squatting and working on ladders.  

In July 2012, the RO granted an initial rating of 10 percent for residuals of a right knee meniscus tear based on painful motion under Diagnostic Code 5260.    

The Board finds that an initial rating in excess of 10 percent for residuals of a right knee meniscus tear is not warranted at any time during the period covered by this appeal.  Although the range of motion is normal and although pain on motion was not noted during clinical testing, the Board finds that the Veteran's reports of aching after extended use and pain on motion that precludes running and causes difficulty standing, squatting, or climbing stairs are competent because the symptoms can be observed by lay persons.  His reports are credible because they have not been challenged by examiners and are consistent with the symptoms he experienced in service after the November 2006 injury.  Even though there are no imaging indications of arthritis, imaging showed an acute meniscus tear.  The VA NP found that the tear had healed, but the Veteran continued to experience pain and swelling.  Therefore, a 10 percent rating is warranted under Diagnostic Codes 5003, 5260, 5261 and consideration of the principles of 38 U.S.C.A. § 4.40, 4.49, and DeLuca.   A higher rating under these Diagnostic Codes is not warranted because the range of flexion is not limited to 30 degrees or less or extension limited to 15 degrees or more.   

Ratings under additional diagnostic codes for lateral instability or recurrent subluxations is not warranted because these features have not been reported by the Veteran or clinically observed after active service.  Although the Veteran did experience a cartilage tear in November 2006, there is no medical evidence of locking, effusion, dislocation, or surgical removal of the cartilage.  There is no evidence of ankylosis or bone impairments or deformities.   Therefore, additional ratings under Diagnostic Codes contemplating these features are also not warranted.  

Referral for an extra-schedular rating is not warranted because the rating criteria contemplate the symptoms of restriction of motion and pain on motion.  The Veteran's difficulty with running, climbing stairs, squatting under desks, and difficulty climbing ladders are all imposed by the discomfort recognized by the assigned rating.  There other no other symptoms such as instability, deformity, use of support devices, or unusual effects of medication that suggest an unusual disability picture.  The Veteran does have limitations in running, impact sports, lifting, and long distance driving that have not caused lost time or restricted duties in his civilian occupation.  There is no evidence to identify an unusual or exceptional disability picture.  Therefore, the Board finds that the manifestations of his residuals of a right knee meniscus tear are contemplated in the rating criteria with higher ratings available for a more severe level of impairment.  Steps two and three of the extra-schedular process are not applicable.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Hereafter, all blood pressure measurements will be expressed as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).
 
Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 10 percent rating where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control. A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent rating requires diastolic pressure predominantly 120 or more. A 60 percent rating requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

In February 2006, the Veteran was examined prior to enlistment in the Army at the age of 37.  Blood pressure was measured as 156/86, 143/90, and 150/88.  The examining physician noted "elevated BP, r/o HTN (+family history) - symptomatic"   The physician considered the measurements as disqualifying but the Veteran was granted a waiver and accepted into active service.  During active service, blood pressure was noted at least fifteen times with systolic pressures between 125 and 162 and diastolic pressures between 69 and 94 with most measurements in the 140s/80s.   Clinicians did not diagnose or provide medication for hypertension.  In a March 2010 military discharge physical examination, blood pressure was measured as 115/74, and the Veteran denied any history or current symptoms of high blood pressure.  

In a June 2010 pre-discharge VA examination, a VA NP noted the Veteran's report of "borderline" blood pressure readings for several years during active service.  Blood pressure measurements were obtained two or three times on three separate days over a five day period.  The highest measurements were on the first day with three readings of 150/90.  On the second and third days, readings were 145/93, 143/93, 145/76, 131/82, 136/81, 131/80, 148/80, and 127/88.  The NP diagnosed hypertension with no complications.  

In September 2010, the RO granted service connection for hypertension and a noncompensable rating under Diagnostic Code 7101 effective the day following discharge from active service.

In October 2010, the Veteran expressed disagreement with the decision but did not explain the reasons for his disagreement.  A July 2011 statement was also silent for hypertension.  The Veteran has not reported receiving on-going VA or private treatment for the disease.  

In December 2011, a VA physician noted the measurements and diagnosis recorded in June 2010 and the Veteran's reports that he had no active symptoms such as headaches, visual changes, or chest pain.  The Veteran denied the use of any medication.  A blood pressure measurement on this date was 130/88.  The physician reviewed the data and found that the Veteran did not have a history of diastolic blood pressure predominantly 100 or more.  

The Board finds that an initial compensable rating for hypertension is not warranted at any time during the period covered by this appeal.  The blood pressure data from prior to, during, and after service shows that the Veteran's hypertension, diagnosed at entry into service, not treated in service, and diagnosed at discharge was relatively constant.  Diastolic pressure is predominantly less than 100 with systolic pressure predominantly less than 160 with no associated symptoms and no use or medications.  Higher ratings are available for more elevated blood pressure with the use of medication for control. 

Referral for an extra-schedular rating is not warranted because the rating criteria contemplate the range of measurements of high blood pressure.  The Veteran has not reported nor have clinicians observed any symptoms associated with hypertension not contemplated by the rating criteria.  Therefore, steps two and three of the extra-schedular process are not applicable.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has held that TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the record clearly shows that the Veteran is employed, has not missed work, and has not claimed he is unable to obtain substantially gainful employment as a result of his service-connected disabilities.  Accordingly, there is no need for further analysis with respect to this matter. 






ORDER

An initial rating in excess of 10 percent for lumbar spine spondylolithesis at L5 with bilateral L5 spondylosis, L5-S1 foraminal stenosis with degenerative disc disease at L5-S1 and unfused ring apophysis at L4 is denied.  

An initial rating in excess of 10 percent for residuals of a right knee meniscus tear is denied. 

An initial compensable rating for hypertension is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


